  Case 16-21973             Doc 84     Filed 03/01/19 Entered 03/01/19 16:24:12         Desc Main
                                        Document     Page 1 of 13


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 IN RE:                                             )   Chapter 7
                                                    )
                                                    )   Case No. 16-21973
 PETAR TISMA,                                       )
                                                    )
                             Debtor.                )   Honorable Jack B. Schmetterer
                                                    )
                                                    )   Hearing Date: March 26, 2019
                                                    )   Hearing Time: 10:30 a.m.


                                       NOTICE OF APPLICATION

TO:      See Attached Service List

        PLEASE TAKE NOTICE that on March 26, 2019 at 10:30 a.m., the undersigned shall
appear before the Honorable Jack B. Schmetterer, or whomever may be sitting in his place and
stead, in courtroom 682, United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First
and Final Fee Application of Shaw Fishman Glantz & Towbin LLC as Counsel to Chapter 7
Trustee for Allowance of Compensation and Reimbursement of Expenses and Related Relief,
at which time you may appear if you deem fit.

      Dated: March 1, 2019                              Respectfully submitted,

                                                        /s/ Ira Bodenstein
                                                        Ira Bodenstein (# 3126857)
                                                        FOX ROTHSCHILD LLP
                                                        321 N. Clark Street, Ste. 800
                                                        Chicago, IL 60654
                                                        Tel: (312) 541-0151
                                                        ibodenstein@foxrothschild.com
                                                        Counsel to the Chapter 7 Trustee




Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12         Desc Main
                                      Document     Page 2 of 13


                                     CERTIFICATE OF SERVICE

        Ira Bodenstein certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and First and Final Fee Application of Shaw Fishman Glantz & Towbin
LLC as Counsel to Chapter 7 Trustee for Allowance of Compensation and Reimbursement
of Expenses and Related Relief, upon the attached Service List in the manner indicated on this
1st day of March, 2019

                                                      /s/ Ira Bodenstein




Electronic Mail Notice List – Case No. 16-21973

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •    William J. Barrett william.barrett@bfkn.com,
         mark.mackowiak@bfkn.com;gregory.demo@bfkn.com;ecf-
         6ec602372536@ecf.pacerpro.com;william-barrett-bfkn-3622@ecf.pacerpro.com
    •    Ira Bodenstein iratrustee@foxrothschild.com,
         IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •    Ira Bodenstein iratrustee@shawfishman.com,
         IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •    Scott R Clar sclar@cranesimon.com,
         mjoberhausen@cranesimon.com;asimon@cranesimon.com
    •    Denise A Delaurent USTPRegion11.es.ecf@usdoj.gov,
         Denise.DeLaurent@usdoj.gov;maria.r.kaplan@usdoj.gov
    •    Richard M. Fogel rfogel@foxrothschild.com
    •    Nathan A Hall nate@chs.law, claudia@chs.law
    •    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •    Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com




                                                  2

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12   Desc Main
                                      Document     Page 3 of 13


Via U.S. Regular Mail

Petar Tisma
2729 Maynard Court
Glenview, IL 60062

PYOD, LLC its successors and assigns
as assignee of Citibank, N.A.
Resurgent Capital Services
P.O. Box 19008
Greenville, SC 29602

Illinois Department of Revenue
Bankruptcy Section
P.O. Box 19035
Springfield, IL 62794

Revere Electric Supply Co.
Joel H. Shapiro
Kamenear Kadison Shapiro & Craig
20 N. Clark Street
Suite 2200
Chicago, IL 60602

American Express Bank, FSB
c/o Becket and Lee LLP
P.O. Box 3001
Malvern, PA 19355-0701

Small Business Term Loan, Inc.
Alex Nelsas
3301 North University Drive, Suite 300
Coral Springs, FL 33065

Cavalry SPV I, LLC
500 Summit Lake Drive
Suite 400
Valhalla, NY 10595




                                                 3

Active\88209539.v1-3/1/19
     Case 16-21973          Doc 84       Filed 03/01/19 Entered 03/01/19 16:24:12                    Desc Main
                                          Document     Page 4 of 13


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    IN RE:                                                   )   Chapter 7
                                                             )
                                                             )   Case No. 16-21973
    PETAR TISMA,                                             )
                                                             )
                              Debtor.                        )   Honorable Jack B. Schmetterer
                                                             )
                                                             )   Hearing Date: March 26, 2019
                                                             )   Hearing Time: 10:30 a.m.

       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

    Name of Applicant:                              Shaw Fishman Glantz & Towbin LLC

    Authorized to Provide Professional              Ira Bodenstein, Chapter 7 Trustee
    Services to:

    Date of Order Authorizing Employment:           May 9, 2017

    Period for Which Compensation is                May 9, 2017 – December 28, 2017
    Sought:

    Amount of Fees Sought:                          $6,063.001

    Amount of Expense Reimbursement                 $60.66
    Sought:

    This is a(n):                      Interim Application                               Final Application

    If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                   Total Requested                                  Any Amount
      Date Filed         Period Covered                                      Total Allowed
                                                 (Fees and Expenses)                              Ordered Withheld
         N/A               N/A                  N/A                           N/A                N/A
    Applicant: Shaw Fishman Glantz & Towbin LLC                     Shaw Fishman Glantz & Towbin LLC

    Date:    February ___, 2019                                     By:      /s/ Ira Bodenstein
                                                                             One of its Members




1
 During the relevant period, Shaw Fishman Glantz & Towbin LLC rendered legal services to the Trustee in the total
amount of $5313.00, but has included the amount of $750.00 to prepare and file this fee application as well as any
court appearances which may be necessary in support thereof.


Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84     Filed 03/01/19 Entered 03/01/19 16:24:12                     Desc Main
                                        Document     Page 5 of 13


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 IN RE:                                                   )   Chapter 7
                                                          )
                                                          )   Case No. 16-21973
 PETAR TISMA,                                             )
                                                          )
                             Debtor.                      )   Honorable Jack B. Schmetterer
                                                          )
                                                          )   Hearing Date: March 26, 2019
                                                          )   Hearing Time: 10:30 a.m.


   FIRST AND FINAL FEE APPLICATION OF SHAW FISHMAN GLANTZ &
 TOWBIN LLC AS COUNSEL TO CHAPTER 7 TRUSTEE FOR ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

         Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”), applies to this Court pursuant

to 11 U.S.C. §§ 330 and 331, Fed. R. Bankr.P. 2002(a)(6), 2016(a) and Local Bankruptcy Rule

5082-1 for: (a)(1) the total allowance and approval, on an interim and final basis, of $6,303.001 in

new compensation for 17.60 hours of professional services rendered by Shaw Fishman as

bankruptcy counsel to Ira Bodenstein, solely in his capacity as the chapter 7 trustee (the “Trustee”)

for the bankruptcy estate of Petar Tisma (the “Debtor”), for the period beginning May 9, 2017

through and including December 28, 2017 (the “Application Period”); and (ii) allow and approve,

on an interim and final basis, the reimbursement of $60.66 for actual costs incurred incident to

those services. In support of this application (the “Application”), Shaw Fishman states as follows:



               JURISDICTION, BACKGROUND AND SIGNIFICANT EVENTS




         1
           During the relevant period, Shaw Fishman through its predecessor firm Shaw Fishman Glantz & Towbin
LLC rendered legal services to the Trustee in the total amount of $5313.00, but has included the amount of $750.00
to prepare and file this fee application as well as any court appearances which may be necessary in support thereof.


Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12         Desc Main
                                      Document     Page 6 of 13


         1.       This Court has jurisdiction over the Application under 28 U.S.C. §§ 157 and 1334,

and Internal Operating Procedure 15 (a) of the United States District Court for the Northern District

of Illinois.

         2.       Venue of this proceeding is proper in this District pursuant to 28 U.S.C. §§ 1408

and 1409.

         3.       On July 8, 2016 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court

for the Northern District of Illinois. On the Petition Date, the Trustee was appointed

chapter 7 trustee of the Debtor’s estate.

         4.       On May 2, 2017, the Trustee filed the Application of Trustee for Authority to

Employ Counsel [Dkt. No. 66] (the “Shaw Fishman Retention Application”) to retain John

Guzzardo and the law firm of Shaw Fishman Glantz & Towbin LLC (collectively, “Shaw

Fishman”) as bankruptcy counsel in connection with the above-captioned bankruptcy case

pursuant to 11 U.S.C. §§ 327 and 330 and Fed. R. Bankr. P. 2014.

         5.       On May 9, 2017, the Court entered an order [Dkt. No. 68] granting the Shaw

Fishman Retention Application.

                            SERVICES RENDERED BY SHAW FISHMAN

         6.       During the Application Period, Shaw Fishman assisted the Trustee, with, among

other things, the investigation and prosecution of certain claim objections and the retention of

professionals.

         7.       The Shaw Fishman statement of services rendered and expenses incurred (the

“Invoice”) for the Application Period are attached hereto as “Exhibit A“ and incorporated herein




                                                  2

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12        Desc Main
                                      Document     Page 7 of 13


by reference. The Invoice provides detailed descriptions of all services rendered, as well as the

timekeeper, date, and amount of time expended.

         8.       In the aggregate, Shaw Fishman attorneys and paralegals rendered 17.60 hours of

legal services to the Trustee in connection with this Case during the Application Period. All of the

services reflected on the attached Invoices pertain to this Case and were rendered at the request of

the Trustee in the exercise of his duties under 11 U.S.C. § 1106. At the customary hourly rates

charged by Shaw Fishman’s attorneys and paralegals, the aggregate amount due Shaw Fishman

for the services rendered during the Application Period is $5,313.00, for an average hourly rate of

approximately $301.87. The expenses for which reimbursement is requested are those customarily

charged by Shaw Fishman to all of its clients. The aggregate expense reimbursement reflected on

the attached Invoices sought by this Application is $60.66.

         9.       The hourly rates charged by Shaw Fishman with respect to its legal services

compare favorably with the rates charged by other Chicago metropolitan firms having attorneys

and paralegals with similar experience and expertise as the Shaw Fishman’s professionals.

Further, the amount of time spent by Shaw Fishman is reasonable given the nature of the services

rendered and the ultimate benefit to the Estate.

         10.      In an effort to provide the court and parties in interest with understandable

information concerning the amount and nature of Shaw Fishman’s services during the Application

Period, and in compliance with Local Bankruptcy Rule 5082-1, Shaw Fishman has classified its

services into three (3) separate categories of services, as follows:

              Description                   Total Hours                 Total Fees Incurred

 Case Administration                               .90                                    $472.50




                                                   3

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12         Desc Main
                                      Document     Page 8 of 13


 Claim Objections                               10.40                                    $3,139.50

 Retention of Professionals                     6.30                                     $1,701.00

           TOTAL                                17.6                                     $5,313.00



         11.      The following is a separate description of each of Shaw Fishman’s principal

categories of activities, which generally describe the tasks performed. The Invoices provide

detailed descriptions of all services rendered in each of the following categories and the

timekeeper, date and amount of time expended in each category. Summary charts for each

category setting forth each professional who rendered services, total time and value of services,

and the total dollar value are also provided herein as follows:

         Case Administration

         12.      Shaw Fishman expended .90 hours of professional services having a value of

$472.50 pertaining to the investigation and compromise of the claim of Nortech to certain bank

account funds received by an affiliate of the Debtor.

         13.      The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

           Professional                        Hours                           Amount

 Ira Bodenstein                                  .90                           $472.50



         Claim Objections

         14.      Shaw Fishman expended 10.40 investigating and successfully prosecuting claim

objections with respect to fled proofs of claim for which the Debtor’s estate had no liability.


                                                 4

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12         Desc Main
                                      Document     Page 9 of 13


         15.      The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value for the services.


           Professional                         Hours                           Amount

 Ira Bodenstein                                   1.3                          $ 682.50

 Christina M. Sanfelippo                          9.1                          $2,457.00



         Retention of Professionals

         16.      Shaw Fishman expended 6.30 hours of professional services having a value of

$1,701.00 pertaining to the Trustee’s applications to retain counsel and an accountant to determine

whether it was necessary for the estate to file a tax return.

         17.      The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

           Professional                         Hours                           Amount

 Christina M. Sanfelippo                          6.3                          $1,701.00


                SUMMARY OF SERVICES RENDERED BY PROFESSIONAL

         18.      In summary, the total compensation sought for each professional with respect to the

aforementioned categories is as follows:




                                                   5

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12           Desc Main
                                      Document     Page 10 of 13


      Professional               Position       Hourly Rate       Billed Hours          Amount

 Ira Bodenstein               Member          $525.00             2.2              $1,155.00

 Christina M.                 Associate       $270.00             15.4             $4,158.00
 Sanfelippo
 TOTAL                                                            17.6             $5,313.00


         19.      In evaluating this Application, this Court should consider the following: (a) the

value of the services rendered by Shaw Fishman on behalf of the Trustee; (b) the nature and

complexity of the issues presented; (c) the skill required to perform the legal services properly; (d)

the customary fees charged by other professionals in this case and in similar cases; the experience

and ability of the professionals involved; and (f) the amount of compensation awarded in similar

cases. When viewed either individually or collectively, these factors support an award of the

requested compensation in full.

         20.      Shaw Fishman has conscientiously attempted to avoid having multiple attorneys

appear on behalf of the Trustee. To the greatest extent possible, meetings, court appearances,

negotiations and other matters were handled on an individual basis.

         21.      Given the criteria set forth in 11 U.S.C. § 330, namely: (a) the nature, extent and

value of the services; (b) the time spent; (c) the rates charged for such services; (d) the performance

of the services within a reasonable amount of time commensurate with the complexity, importance

and nature of the problem, issue or task addressed; and (e) the reasonableness of the services based

on the compensation charged by comparably skilled practitioners in other bankruptcy and non-

bankruptcy matters, Shaw Fishman respectfully submits that the requested compensation

represents a fair and reasonable amount that should be allowed in full and on a final basis.




                                                   6

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12        Desc Main
                                      Document     Page 11 of 13


                                            EXPENSES

         22.      The aggregate amount of expenses for which reimbursement is being sought is

$60.66. All of the expenses for which reimbursement is requested are expenses which Shaw

Fishman customarily recoups from its clients. An itemization of the expenses is attached hereto as

part of Exhibit A. The types of costs for which reimbursement is sought are listed below:

   Internal Photocopy                                           10¢ per page
   Overnight Delivery (e.g., Federal Express)                   actual cost
   Filing Fees                                                  actual cost
   Miscellaneous                                                actual cost
   On Line Legal or Factual Research (Pacer)                    actual or prorated percentage cost
   Postage                                                      actual cost
   Process Server                                               actual cost
   Westlaw                                                      actual or prorated percentage cost
   Local Telephone                                              Actual cost
   Outgoing/Income Facsmiles                                    No cost
   Local and Long Distance Travel                               Actual cost
   Recording Fees                                               Actual costs
   Deposition Costs                                             Actual costs

         23.      The specific expenses for which reimbursement is requested during the Application

Period are as follows:


 Postage                                              $ 16.08

 Pacer                                                $ 15.90

 Westlaw                                              $ 16.17

 Parking/Taxi                                         $ 12.51



         24.      All of the expenses for which reimbursement is requested are actual and necessary

expenses, which Shaw Fishman incurred in the course of providing services to the Trustee. All

expenses were billed in the same manner as Shaw Fishman bills its non-bankruptcy clients.


                                                  7

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12          Desc Main
                                      Document     Page 12 of 13


Further, the expenses for which reimbursement is sought constitute the types and amounts

previously allowed by bankruptcy judges in this and other judicial districts.

                                COMPLIANCE WITH 11 U.S.C. § 504

         25.      Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Shaw Fishman and any other firm, person or entity for the sharing of division of any

compensation payable to Shaw Fishman.

                                               NOTICE

         26.      Notice of this Application has been provided in accordance with Federal Rule of

Bankruptcy Procedure 2002(a)(6) to (i) the Office of the United States Trustee; (ii) counsel for the

Debtor; (iii) all creditors requesting notice in this case; and (iv) all creditors who filed proofs of

claim. Shaw Fishman requests that the Court finds this notice sufficient under the circumstances.

                                           CONCLUSION

         WHEREFORE, Shaw Fishman Glantz & Towbin LLC respectfully requests the entry of

an order, substantially in the form attached hereto, that:

         a)       Approves and allows Shaw Fishman’s compensation in the amount of
                  $6,063.00, on a final basis, for services provided during the Application
                  Period beginning May 9, 2017 through and including December 28, 2017;
         b)       Approves and allows Shaw Fishman $60.66 in expense reimbursement, on
                  a final basis, for expenses incurred during the Application Period beginning
                  May 9, 2017 through and including December 28, 2017;

         c)       Authorizes the Trustee to pay Shaw Fishman $6,063.00 in allowed fees;
         d)       Authorizes the Trustee to pay Shaw Fishman $60.66 in allowed expenses;
                  and
         e)       Provides Shaw Fishman with such additional relief as may be appropriate
                  and just under the circumstances.




                                                   8

Active\88209539.v1-3/1/19
  Case 16-21973             Doc 84   Filed 03/01/19 Entered 03/01/19 16:24:12       Desc Main
                                      Document     Page 13 of 13


                                                Respectfully submitted,

                                                SHAW FISHMAN GLANTZ & TOWBIN LLC

 Dated: March 1, 2019                           By:     /s/ Ira Bodenstein
                                                Ira Bodenstein
                                                321 North Clark Street, Suite 800
                                                Chicago, IL 60654
                                                Tel: (312) 541-0151
                                                Fax: (312) 980-3888

                                                Counsel for the Trustee




                                                 9

Active\88209539.v1-3/1/19
